Order entered January 21, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00589-CV

                          IN THE INTEREST OF L.M.T., A CHILD

                       On Appeal from the 254th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-18-19417

                                             ORDER
       Before the Court is appellant’s January 6, 2019 third motion for extension of time to file

his opening brief. Appellant explains the extension is necessary because he is awaiting a

supplemental clerk’s record containing a copy of the original petition. He requests he be allowed

to file his brief within fourteen days of the supplemental record being filed.

       We note the supplemental clerk’s record was filed October 25, 2019. Accordingly, we

GRANT the motion to the extent we ORDER appellant to file his brief no later than February 4,

2020. We caution appellant that further extension requests will be disfavored.

                                                       /s/    ROBERT D. BURNS, III
                                                              CHIEF JUSTICE